DETAILED ACTION
   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/20 has been considered by the examiner.

Drawings
The drawings received on 05/05/20 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation in claims 15 and 16 recites  “n” number of cores corresponding to the first core or the second core, the first and second core are claimed in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 15 and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lou et al. (US 9,905,354 B2).
          Lou et al. disclose an electric device with integrated transformer and common mode choke in Figures 3-6.
Regarding claim 1. A coil device (Figure 3, 300) comprising: a pair of first core (310) and second core (315); a third core (320) disposed next to the first core or the second core; and a pair of first coil (325) and second coil (330) each disposed between any two of the first core (310), the second core (315), and the third core (320) next to each other, wherein plate surfaces of the first coil (325) and the second coil (330) are opposed to each other, and wherein each of the first coil and the second coil is partly exposed in a lateral direction of the first core, the second core, or the third core.

Regarding Claim 13. The coil device according to claim 1, wherein the first core (310), the second core (315), and the third core (320) are formed to be long in a perpendicular direction to a board surface of a mounting board.  

Regarding Claim 15. The coil device according to claim 1, further comprising "n" number of cores corresponding to the first core (310) or the second core (315).  

Regarding Claim 17. The coil device according to claim 1, wherein any of the first core (310), the second core (315), and the third core (320) includes split cores (see figures 3-6).  

Regarding Claim 18. The coil device according to claim 1, wherein the first core (310) and the second core (315) are made from magnetic material, and the third core (320) is made from nonmagnetic material (see col. 3, lines 59-67).

Allowable Subject Matter

Claims 2-12, 14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowed because the prior art of record fails to disclose or suggest a  coil device including the limitation “wherein the first coil includes a pair of plate-like first lateral parts and a plate-like first connection part connecting the pair of first lateral parts, and the second coil includes a pair of plate-like second lateral parts and a plate-like second connection part connecting the pair of second lateral parts.“ in addition to other limitations recited therein
Claims 3-12, 16 and 20 depend upon an allowable claim.

Claim 14 is allowed because the prior art of record fails to disclose or suggest a  coil device including the limitation “wherein the first core has a first concave part through which the first coil passes, the second core has a second concave part through which the second coil passes, and the first concave part or the second concave part is formed to be shifted toward a bottom surface or a top surface of the first core or the second core“ in addition to other limitations recited therein.

Claim 19 is allowed because the prior art of record fails to disclose or suggest a coil device  including the limitation “wherein the third core is disposed between the first core and the second core, 41Your Ref. 190930 Our Ref. WP190142the first coil is disposed between the first core and the third core, the second coil is disposed between the second core and the third core, the plate surfaces of the first coil and the second coil are opposed to each other with the third core interposed therebetween, the first coil is partly exposed in a lateral direction of the first core, and the second coil is partly exposed in a lateral direction of the second core“ in addition to other limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tucker et al. (US 11,114,992 B2) disclose a motor drive with a filter including a three phase differential mode reactor with common mode damping.
Kim et al. (US 2020/0067478 A1) disclose an inductor device filter device and steering system.
Koji et al. (US 9,537,389 B2) disclose an inverter device transformer and transformer manufacturing method.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838